SiebecKee, J.
{dissenting). The trial court found that the parties to the contract for the purchase and sale of the tract of land in question understood that the sale of the land was made by the acre and that it was not a sale of a lump quantity of land for a definite gross sum. It seems to me that this conclusion of the trial court is correct under the contract and deed in the light of the facts and circumstances of the transaction. I am of the opinion that the circuit court properly awarded recovery of the $425.68, the amount of overpayment on the land at the agreed price of $136 per acre, and that the judgment of the circuit court should be affirmed.